Sherwood, J.
The bill in this case was filed on the 6th day of May, 1882, against the defendant and one John T. Manley. On the 28th day of October, 1882, on payment of all costs, the bill of complaint was dismissed as to John T. Manley. The complainants were a firm doing business hr Detroit, and at the time the bill was filed were creditors of John T. Manley to the amount of $3872.89. The goods for which this credit was given were obtained by Manley between the 1st day of January and the 20th day of March, 1882. On the 24th day of January, 1882, Manleyr, to obtain the goods, made a statement to the complainants showing he had merchandise on hand worth about $7000, and other assets amounting in the aggregate to $23,628, and that *54liis liabilities were $3000. On the 4th day of April, 1882, the defendant Cumings obtained a judgment against John T. Manley by default, in the Superior Court of Grand Rapids, for the sum of $19,186.90, service having been obtained upon Manley in Grand Rapids a few days prior thereto. About the middle of April, 1882, the complainants sued out a writ of attachment in the court of common pleas in the county of Fulton, in the state of Ohio, and levied it upon the property of Manley in that county. This seizure however was confronted by a prior alleged attachment levied in a suit brought by Cumings upon the Grand Rapids judgment in the common pleas court in Fulton county aforesaid.
The bill in this case was filed to obtain a decree declaring the Grand Rapids judgment and the notes upon which it is based, fraudulent, and a writ to enjoin the defendant Cumings from talcing any steps to enforce the judgment, and from talcing any proceedings in any suit in this State for the recovery thereof, or making use of it in the court of common pleas in Ohio for the purpose of establishing priority of lien over that of complainants. The circuit judge by decree granted the relief prayed and defendant appeals.
No demurrer was interposed to the complainants’ bill; neither was the benefit of one claimed in the answer. The answer denies all the fraud charged in the bill and admits the indebtedness to complainants, and Manley’s insolvency as alleged. The property attached and the lien sought to be protected as against defendant’s pxdor lien lies in the state of Ohio.
The coux-ts of this State have no jurisdiction in or control over any of the pxnceedings of courts in the state of Ohio. Her courts then cannot be interfered with, as courts, in their action in enfox’cing and protecting the rights of suitors in property lying within their several jurisdictions. We do xiot understand the injunction in this case to go or intend to go to that extent. The Superior Court of Grand Rapids may entei’tain a suit in equity to vacate or anxend a judgment obtained by imposition or fraud within its jxirisdiction ; but *55it cannot restrain an action brought upon such judgment in a neighboring state, nor dictate the proceedings therein. But a neighboring state will respect the decision of the Grand Rapids court annulling a judgment, when an action is sought to be maintained upon such judgment within its jurisdiction. Under the facts as they appear without dispute in this case, we think the complainants may proceed in equity to protect their levy by showing the Grand Rapids judgment void, without having first obtained judgment against Manley. Heyneman v. Dannenberg 6 Cal. 376; Tyler v. Peatt 30 Mich. 63; Hale v. Chandler 3 Mich. 531; Fearey v. Cummings 41 Mich. 376; Hinchman v. Town 10 Mich 508; Scales v. Scott 13 Cal. 76; Massie v. Watts 6 Cranch 148; Bank of Bellows Falls v. Rutland & Burlington R. R. Co. 28 Vt. 470.
The record in this case upon the subject of conspiracy and fraud is very voluminous, and we think shows that the defendant and John T. Manley did conspire together for the purpose stated in the bill of complaint, and that the credit obtained from the complainants was for a fraudulent purpose, and that it was in pursuance of and a part of such fraudulent scheme of the. defendant and the said Manley that suit was instituted in the Superior Court of Grand Rapids by the former against the latter, and a judgment obtained for the defendant in this case, which is now being-prosecuted inFayette county in the state of Ohio. ¥e think it is impossible to come to any other reasonable conclusion on reading the testimony in the case. It is unnecessary to review in detail the evidence in giving our views. It could be of interest to no one except the parties, and they are already familiar with all its various features and phases.
A large portion of the testimony was objected to, and notice was given by defendant’s counsel of a motion to suppress certain portions of complainants’ depositions, but the record does not show -that the motion was pressed or heard and no action appears to have been taken by the court in' the matter. In arriving at our conclusions in the case we have not considered such portions of the testimony as were *56objected, to and which were improper under the objections made.
Several questions were presented upon the argument which we do not find it necessary to discuss in passing upon the case, the question upon which the decision of the ease must rest being so largely one of fact. Neither can we overlook the superior advantages possessed by the court below in this case in determining the credit to be given to the testimony of the various witnesses.
We think the decree of the judge of the Superior Court of Grand Kapids, in chancery, should be affirmed and the complainants must recover their costs.
The other Justices concurred.